 Case 5:20-cr-50016-TLB Document 61         Filed 09/03/21 Page 1 of 2 PageID #: 209




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

V.                            CASE NO. 5:20-CR-50016

JUAN GARCIA-MALDONADO                                                     DEFENDANT

                                        ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 60) of

United States Magistrate Judge Christy Comstock, filed on August 11, 2021. The time to

object has now passed, and no objections were filed. The magistrate judge recommends

granting the Defendant’s Motion for Relief pursuant to 28 U.S.C. § 2255 (Doc. 56) for the

sole purpose of allowing him to take an appeal of the Court’s judgment. The Court agrees

that if Defendant’s counsel left him with the erroneous impression that there was nothing

about his sentence that he could appeal, the appropriate remedy would be to vacate the

original judgment and file an amended judgment that restarts the appeal clock. See Estes

v. United States, 883 F.2d 645, 649 (8th Cir. 1989).

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 56) is

ADOPTED IN ITS ENTIRETY and that the Defendant’s Motion for Relief pursuant to 28

U.S.C. § 2255 (Doc. 56) is GRANTED.

      IT IS FURTHER ORDERED that the United States Probation Office prepare an

amended judgment.

      IT IS FURTHER ORDERED that Assistant Federal Public Defender Joe Alfaro is

APPOINTED to assist the Defendant in filing his appeal.




                                            1
Case 5:20-cr-50016-TLB Document 61    Filed 09/03/21 Page 2 of 2 PageID #: 210




    IT IS SO ORDERED on this 3rd day of September, 2021.


                                  /s/ Timothy L. Brooks
                                  TIMOTHY L. BROOKS
                                  UNITED STATES DISTRICT JUDGE




                                     2
